UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 19, 2011 UNITED CONTINENTAL HOLDINGS, INC. UNITED AIR LINES, INC. CONTINENTAL AIRLINES, INC. (Exact name of registrant as specified in its charter) Delaware 001-06033 36-2675207 Delaware 001-11355 36-2675206 Delaware 001-10323 74-2099724 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification Number) 77 W. Wacker Drive, Chicago, IL (Address of principal executive offices) (Zip Code) (312) 997-8000 Registrant’s telephone number, including area code (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02 Results of Operations and Financial Condition. On January 19, 2011, United Continental Holdings, Inc. (“UAL”), the holding company whose primary subsidiaries are United Air Lines, Inc. and Continental Airlines, Inc., issued a press release announcing special charges for the fourth quarter and full year of 2010 and quarterly pro forma passenger revenue and operating statistics for the first quarter of 2009 through the third quarter of 2010. The press release is attached as Exhibit99.1 and is incorporated herein by reference. The information in this Item2.02, including Exhibit 99.1, is being furnished and shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Sectionand shall not be deemed incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item9.01 Financial Statements and Exhibits. ExhibitNo. Description 99.1* Press Release issued by United Continental Holdings, Inc. dated January 19, 2011 * Furnished herewith electronically. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNITED CONTINENTAL HOLDINGS, INC. UNITED AIR LINES, INC. CONTINENTAL AIRLINES, INC. By: /s/ Chris Kenny Name: Chris Kenny Title: Vice President and Controller Date:January 19, 2011 EXHIBIT INDEX ExhibitNo. Description 99.1* Press Release issued by United Continental Holdings, Inc. dated January 19, 2011 * Furnished herewith electronically.
